      Case 4:18-cv-00160-WTM-CLR Document 44 Filed 09/29/20 Page 1 of 1




                IN THE UNITED STATES DISTRICT COURT FOR
                      THE SOUTHERN DISTRICT OF GEORGIA
                             SAVANNAH DIVISION


 BUILDER SERVICES GROUP, INC
 a/b/a GALE CONTRACTOR
 SERVICES,


         Plaintiff,

 V.                                             CASE NO. CV418-160


 RICHARD L. QUARLES, JR.,


         Defendant.




                                 ORDER



       Before the Court is Plaintiff Builder Services Group, Inc.'s

Notice    of   Dismissal   Without   Prejudice.    {Doc.   43.)   Pursuant   to

Federal Rule of Civil Procedure 41(a)(1) (A) (i), a plaintiff may

dismiss an action by filing "a notice of dismissal before the

opposing party serves either an answer or a motion for summary

judgment." As     requested by Plaintiff, this action is DIMISSED

WITHOUT PREJUDICE. The Clerk of Court is DIRECTED to close this

case.



        so ORDERED this ^9—day of September 2020.



                                     WILLIAM T. MOORE,
                                     UNITED STATES DISTRICT COURT
                                     SOUTHERN   DISTRICT OF GEORGIA
